Gants, J.
(concurring). I agree with the court’s holding that the search of the defendant’s “call list” on his cellular telephone was a valid search incident to arrest. Ante at 798.1 write separately because, for two reasons, I worry that misunderstandings may arise from the court’s apparent reliance on the bright-line rule announced in Commonwealth v. Madera, 402 Mass. 156, 158 (1988) (Madera).
First, I believe we have yet to decide whether this “bright-line rule” is simply a safe harbor, or a constitutional requirement under art. 14 of the Massachusetts Declaration of Rights whose violation will result in suppression. At a minimum, Madera declares that, where the police have both probable cause to arrest and probable cause to believe that a container carried by the arrestee will yield evidence of the crime for which the arrest is made, the police need not fear that a search incident to arrest of that container will be suppressed. I know of no case where we have considered the admissibility of evidence found in a container searched incident to arrest when there was probable cause to arrest and the search was made for the purpose required in G. L. c. 276, § 1,1 but there was not probable cause that the *799container would yield evidence of the crime of arrest.2 We must await a case where the defendant moved to suppress evidence on this ground to decide whether this “bright-line rule” is required under art. 14.
Second, for the reasons set forth in the court’s opinion, the “bright-line rule” in Madera does not provide a safe harbor to conduct a search incident to arrest of text messages or electronic mail messages (e-mail) that may be found in a “smart” cellular telephone (smartphone) found on the arrestee’s person. The search in this case was permissible because it was limited to a search of the telephone numbers recently called from that telephone, a search that is not particularly invasive of privacy. See Smith v. Maryland, 442 U.S. 735, 743-744 (1979) (individual has no reasonable expectation of privacy in numbers dialed on his telephone). We have wisely not yet ruled whether a more intrusive search of a smartphone, or any other device capable of storing highly personal information, may be conducted as a search incident to arrest, even where the police may have probable cause to believe that evidence of the crime of arrest may be found in the text messages, e-mails, or other data storage areas of the telephone where an individual maintains a reasonable expectation of privacy. See United States v. Flores-Lopez, 670 F.3d 803, 809-810 (7th Cir. 2012) (invasive cellular telephone searches may require greater police justification).

Tinder G. L. c. 276, § 1, a search of a container incident to arrest may be *799made “only for the purposes of seizing fruits, instrumentalities, contraband and other evidence of the crime for which the arrest has been made.”


As the court notes, both Commonwealth v. Netto, 438 Mass. 686, 696 (2003), and Commonwealth v. Clermy, 421 Mass. 325, 330-331 (1995), applied Commonwealth v. Madera, 402 Mass. 156, 160-161 (1988) (Madera), and did not result in suppression of evidence because there was probable cause to believe the container would yield evidence of the crime of arrest. Ante at 795-796. Three of our cases that cite to Madera resulted in suppression. However, none of them resulted in suppression because there was not probable cause to believe the container would yield evidence of the crime of arrest. See Commonwealth v. Blevines, 438 Mass. 604, 609-610 (2003) (search not made for purpose required in G. L. c. 276, § 1, because police had no information suggesting vehicle searched had any connection to criminal activity); Commonwealth v. Straw, 422 Mass. 756, 758 (1996) (relying on application of Federal Constitution to suppress fruits of search of item abandoned by defendant at time of arrest); Commonwealth v. Santiago, 410 Mass. 737, 742-743 (1991) (evidence found in automobile suppressed because its search was not within allowable scope of search incident to arrest).